An order was adopted in the house1 on the 10th of March, for taking the opinion of the justices of the supreme judicial court, upon the following questions : — •
“ Has every male inhabitant of this commonwealth, who is more than seventy years of age, and has resided within the state one year, and within the town in which he may claim a right to vote, six months next preceding any election of town, county, or state officers, &c., but has not been taxed within two years next preceding such election, a right to vote at such elections'?
If the discretion of the assessors is to be applied in reference to those who are above seventy years of age, and are possessed of property, what is the rule which is to govern in those cases, where such persons would be liable to pay poll taxes, were it not for the limits of age, assigned by the first section of the seventh chapter of the Revised Statutes ? ”
*414■ This order was afterwards reconsidered, and the questions therein referred to a special committee, composed of the committees on the judiciary and on probate and chancery,1 who reported thereon2 the following opinion: — .
“ We think that persons more than seventy years of age, being destitute of taxable property, who would be assessed a poll tax, but for the exemption by reason of age, are entitled to vote in the election referred to, being otherwise qualified. But, persons more than seventy years of age, having taxable property, which the assessors in their discretion exempt from taxation, by reason' of age, infirmity or poverty, are not entitled to vote in such elections.”

 62 J. H. 345.


 Same, 420.